Oo Oo aT HD A fF W LH

NO bp bo NO NNO NP NO NO NRO OO ml i ee
oo sa HN NH FF WD NK Oo DO OHNO NH HBP WH HY —| &

Case 2:19-cr-00159-RSL Document 35 Filed 08/28/19 Page 1of1

——— FILED _ ENTERED
LODGED _____ RECEIVED

AUG 28 2019

AT SEATTLE
CLERK _U.S. DISTRICT COURT
By STERN DISTRICT OF WASHINGTON

DEPUTY

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, nCRIG= £5 @ RSL

Plaintiff, ORDER CONTINUING DETENTION

PAIGE A. THOMPSON,
Defendant.

 

 

 

 

An Indictment having been returned against the above-named defendant, now
therefore

IT IS ORDERED that detention be continued as previously set.

DATED this 28" day of August, 2019. on

WAL —

UNITED STATES MAGISTRATE JUDGE

ORDER CONTINUING DETENTION -— 1 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101
(206) 553-7970
